DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 11/15/2021.
3.	Claims 5, 11, and 17 were previously canceled.
4.	Claims 2, 8, and 14 are currently canceled. 
5.	Claims 1, 3-4, 6-7, 9-10, 12-13, 15-16, and 18 numbered accordingly are allowed herein. 
6.	This Office Action is made Notice of Allowance.
Response to Arguments
7.	Applicant’s arguments with respect to the amended claims presented in the Amendment filed on 11/15/2021 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
Information Disclosure Statement
8.	The information disclosure statement (IDS) submitted on 9/8/2021 and 9/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
1.	Claims 1, 3-4, 6-7, 9-10, 12-13, 15-16, and 18 are allowed herein and numbered accordingly. 
As to Independent Claims 1, 7, and 13 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, SORIAGA et al. US 20190230656 discloses in Section [0072] On the uplink, at UE process control information for transmission for the physical uplink control channel (PUCCH) and at the BS receive uplink signal from the UE; Section [0084] The aggregated slots include consecutive slots in which transmissions of transport blocks (TBs) are received on the physical downlink shared channel (PDSCH); transmissions in the aggregated slots include repeated TBs which are repetitions; Section [0096] For downlink slot aggregation, providing the UE with configuration for reception of a repeated TB in each of the plurality of aggregated slots; Section [0120] Providing the UE with a configuration for reception of a repeated TB in each of a plurality of aggregated slots; Section [0094] The UE receive a DCI scheduling to receive repetitions of a TB in aggregated slots; the repetitions of the TB associated with a bundled PDSCH; and UE transmit (i.e. uplink) a single ACK bit indicating whether the TBs in the plurality of aggregated slots were successfully received; the prior art YANG et al. US 20170164354 discloses in Section [0040] Subframes have slots in time and transmission time interval (TTI); Section [0120] A maximum of m TBs can be transmitted at the subframe and the ACK/NACK bit is set to 1 irrespective of the number of transmitted TBs or codewords; and the prior art Patel et al. US 2019/0150140 discloses in Section [0123] The UE may receive a plurality of copies of the transport block (TB) on resources of the one or more TTIs; TTIs may be slots; the operation performed by a transport block repetition manager.
	However Soriaga, Yang, and in further view of Patel do not render obvious in combination with other limitations in the independent claims the claim elements A method for uplink control information transmission, comprising: receiving, by a terminal, first transport 
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1, 3-4, 6-7, 9-10, 12-13, 15-16, and 18 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1, 3-4, 6-7, 9-10, 12-13, 15-16, and 18 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

November 28, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477